Citation Nr: 0211305	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
bilateral knee disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the fifth digit of the right foot. 

(The issues of entitlement to service connection for organic 
mood, personality and affective disorder with recurrent major 
depression; residuals of a head injury; impaired vision 
secondary to a head injury; and a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU) will be addressed in a future 
decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1978 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In January 2002 the Board remanded the case to the RO to 
afforded the veteran a requested hearing before a Member of 
the Board at the RO.  He provided oral testimony before a 
Member of the Board via a video conference hearing held at 
the RO in April 2002, a transcript of which has been 
associated with the claims file.

The Board is undertaking additional development on the claims 
of entitlement to service connection for organic mood, 
personality and affective disorder with recurrent major 
depression; residuals of a head injury; impaired vision 
secondary to a head injury; and a TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issues.




FINDINGS OF FACT

1.  A chronic acquired disorder of either knee was not shown 
in active service or for many years thereafter; nor was 
osteoarthritis disabling to a compensable degree during the 
first post service year.

2.  The competent, probative medical evidence of record 
establishes no link to service of any post service reported 
disorder of either knee.

3.  A chronic acquired hearing loss of either ear was not 
shown in active service or for many years thereafter; nor was 
a sensorineural hearing loss of either ear shown disabling to 
a compensable degree during the first post service year.

4.  Current clinical studies show that the residuals of a 
fracture of the fifth digit of the right foot are not 
productive of moderate disablement, or any functional loss 
due to pain or other pathology.


CONCLUSIONS OF LAW

1.  A chronic acquired bilateral knee disorder was not 
incurred in or aggravated by active service; nor may 
osteoarthritis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2001).

2.  A bilateral hearing loss was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for organic disease of the nervous system 
(sensorineural hearing loss).  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).

3.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the fifth digit of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.71a, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Bilateral Knee Disorder

A review of the veteran's service medical records reveals 
that there was no indication of a chronic bilateral knee 
injury.  The report of medical examination dated in August 
1985, and completed at the time of the veteran's separation 
from service, shows that upon clinical evaluation, his lower 
extremities were normal.  Similarly, the report of medical 
history, also dated in August 1985, shows that the veteran 
indicated he had never had "trick" or locked knee; bone 
joint or other deformity; arthritis, rheumatism, or bursitis; 
or lameness.

A private medical record dated in May 1992 shows the veteran 
reported that he had injured both knees a year earlier in a 
motor vehicle accident.  He indicated that no surgery was 
performed and that all X-rays had been negative.  The 
impression was post-traumatic arthritis of bilateral knees, 
with resultant low back pain with overweight and partialness 
to the knees.

A VA examination report dated in June 1992 shows that the 
veteran reported injuring his knees in Germany during his 
period of active service in 1985.  He reported that he had an 
onset of pain associated thereto a year earlier, and that the 
pain in both knees had continued.  The diagnosis was 
bilateral knee discomfort with history and clinical findings 
consistent with a slight degree of chondromalacia of the 
patellae.

A private medical record dated in June 1992 shows that the 
veteran reported a bilateral knee injury.

A VA medical consultation report dated in November 1993 shows 
that the veteran reported increased bilateral knee pain as a 
result of a motor vehicle accident in 1991.  It was noted 
that no historical documentation was available.  He reported 
buckling of the knees.  X-rays were within normal limits.  
The provisional diagnosis was rule out bilateral knee soft 
tissue injury.

VA outpatient treatment records dated from December 1993 to 
September 1996 show that the veteran continued receiving 
treatment for reported bilateral patellofemoral syndrome, 
patellofemoral pain, and chondromalacia.

A private medical record dated in May 1998 shows that the 
veteran underwent a partial medial meniscectomy of the left 
knee as a result of a torn medial meniscus of the left knee.  
The admission was said to be related to an accident in March 
1998 while he was employed as a driver for a pizza delivery 
restaurant.

A private medical record dated in June 1998 shows that the 
veteran underwent a partial medial meniscectomy of the right 
knee as a result of a torn medial meniscus of the right knee.  
The admission was said to be related to an accident in March 
1998 while he was employed as a driver for a pizza delivery 
restaurant.

In June 1998 the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He stated that 
he injured both his knees in a bus accident in 1979 or 1980, 
during his period of active service.  He indicated that the 
bus overturned, and that he hit his knees on the front of the 
seat.  He stated that he had fallen while running an obstacle 
course during service.  He noted that he had undergone recent 
knee surgery on both knees, and that he had severe damage and 
arthritis in both knees.  He indicated that his doctor had 
associated the degenerative knee disability to service, but 
that he did not have anything in writing to that effect.

In April 2002, the veteran testified at a video conference 
hearing over which the undersigned Board Member presided.  He 
indicated that he currently walks with a cane which helps 
stabilize his knees and feet.  


Bilateral Hearing Loss

A report of medical examination for enlistment dated in 
December 1978, reveals pure tone thresholds in the right ear 
at 500, 1000, 2000, and 4000 Hertz of 15, 10, 5, and 5 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, and 4000 Hertz were 10, 5, 5, and 15 
decibels, respectively.  The report of medical history 
provided by the veteran at the time of his enlistment, also 
dated in December 1978, shows that he indicated that he did 
not then have nor did he ever have hearing loss or ear 
trouble.

A report of medical examination dated in January 1979, 
reveals pure tone thresholds in the right ear at 500, 1000, 
2000, and 4000 Hertz of 5, 0, 0, and 0 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, and 4000 Hertz were 0, 0, 0, and 0 decibels, 
respectively.

A chronological record of medical care dated in March 1980 
shows that the veteran reported, in pertinent part, hearing 
loss subsequent to a motor vehicle accident in which he had 
sustained a head injury.  The assessment was post concussion 
syndrome.

A clinical record dated in June 1981, reveals pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz of 35, 15, 5, and 5 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 25, 5, 10, and 20 decibels, respectively.

A chronological record of medical care dated in October 1982, 
shows that the veteran reported an ear ache of the right ear.  
The external right ear appeared inflamed with increased pain.

A report of medical examination dated in April 1983, reveals 
pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz of 20, 20, 15, and 15 decibels, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, and 
4000 Hertz were 15, 15, 15, and 15 decibels, respectively.  
The report of medical history provided by the veteran, also 
dated in April 1983, shows that he indicated that he had been 
having ear trouble, but that he did not know if he had 
experienced hearing loss.

An audiogram report dated in June 1985 reveals pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz of 35, 15, 5, and 5 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 25, 5, 10, and 20 decibels, respectively

A report of medical examination dated in August 1985 pursuant 
to separation from active service, reveals pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz of 15, 5, 0, and 5 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 5, 5, 5, and 0 decibels, respectively.  The report of 
medical history provided by the veteran, also dated in August 
1985, shows that he indicated that he had not been having ear 
trouble, but that he had experienced high frequency hearing 
loss.

Subsequent to service, a VA audiological evaluation report 
dated in June 1992, shows that the veteran had pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz of 0, 5, -5, and 10 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 10, 5, 10, and 15 decibels, respectively.  Speech 
recognition was said to be 96 percent, bilaterally.

During the June 1998 RO hearing the veteran testified that 
his disability was not so much hearing loss as it was 
tinnitus.  He indicated that there was constant ringing in 
his ears that was bothersome.  He asserted that as a result 
of the ringing, he was having difficulty communicating with 
people.

A VA audio examination report dated in April 2001 shows that 
the veteran reported pain and ringing in his ears with 
hearing loss.  He indicated difficulty with hearing people 
speaking softly.  Pure tone thresholds in the right ear at 
500, 1000, 2000, and 4000 Hertz were found to be 15, 15, 10, 
and 20 decibels, respectively.  Pure tone thresholds in the 
left ear at 500, 1000, 2000, and 4000 Hertz were 15, 10, 15, 
and 25 decibels, respectively.  Speech recognition was said 
to be 98 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was right ear hearing within normal 
limits; and left ear hearing within normal limits through 
4000 Hertz, sloping to a moderate sensorineural hearing loss 
at 6000 Hertz and 8000 Hertz.  Hearing was not anticipated to 
change with medical intervention.

In May 2001 the RO granted entitlement to service connection 
for tinnitus with assignment of a noncompensable evaluation 
effective June 18, 1992, and a 10 percent evaluation 
effective November 16, 1999.

In his April 2002 video conference hearing testimony, the 
veteran asserted that he had intermittent difficulty hearing.  
He stated that sometimes he could hear real well, and that 
sometime he couldn't.


Residuals of a fracture of the fifth digit of the right foot

The veteran has submitted several treatment reports related 
to his service-connected residuals of a fracture of the fifth 
digit of the right foot.   A VA examination report dated in 
June 1992 shows that the digits on the right foot were 
straight without hammering or corns.  The range of motion was 
symmetric bilaterally, within normal limits and pain free.  
There was tenderness to palpation of the right fifth toe, but 
no edema, redness, or deformity noted.  The X-ray revealed no 
gross abnormality.  The assessment was history of fracture of 
the right fifth toe.  Residuals of pain, mild to moderately 
symptomatic.  The examiner considered a diagnosis of 
traumatic arthritis with proximal interphalangeal joint, 
right fifth toe.

A VA medical record dated in March 1996 shows that the 
veteran underwent a tailors bunionectomy of the right foot 
and a hammer toe repair of the 5th right toe.  

During the June 1998 RO hearing the veteran asserted that he 
had a hammer toe of the fifth right toe that was the result 
of his service-connected disability.  He also reported that 
he experienced pain and difficulty with balance.  He noted 
that he had seen four different podiatrists for his 
disability, and that he had been given prosthetic shoes to 
wear.

A VA radiology report dated in April 2001 shows that two 
views of the veteran's foot showed no significant change from 
the study of February 1996.  There was no evidence of acute 
fracture.  There was truncation of the distal aspect of the 
middle phalanx of the right fifth toe, presumably from 
previous surgery.  The small ossific fragment noted between 
the fifth middle and distal phalanges, remained unchanged, 
probably from prior trauma.  There was mild plantar calcaneal 
spurring, but no additional radiographic abnormalities of the 
right foot.

A VA examination report dated in April 2001 shows that the 
veteran reported a history of an injury to the right fifth 
toe in 1981 when he struck the foot on a chair leg and 
fractured the toe.  He indicated that he sought no medical 
care from 1985 to 1991.  He stated that he was treated in 
1991 for a fungal infection.  He reported pain and callus 
formations over the lateral aspect of the right foot, and in 
1994, he underwent a bunion resection and middle 
phalangectomy.  He indicated that since the surgery, he had 
occasional burning locally over the lateral aspect of the 
foot, and that he had been treated with steroid injections 
without much relief.  He reported pain with prolonged 
standing, and limited range of motion of the toe.

Physical examination revealed two incisions over the lateral 
aspect of the right distal foot and fifth toe, a 2.7 cm 
incision over the region of the metatarsal head laterally and 
a 1.6 cm incision over the toe itself, laterally.  He had a 
diminished sensation to the lateral digital nerve dorsally, 
and these wounds were well-healed with no evidence of 
swelling.  

Range of motion while diminished, was probably within normal 
limits at the metatarsal phalangeal level.  Interphalangeal 
motion was limited and no abnormal calluses were noted.  
Rotation appeared appropriate.

The impression was history of fracture of the right fifth 
toe; and subsequent surgery for bunionette resection and 
middle phalangectomy for probable hammer toe with 
postoperative synesthesias.  The examiner opined that the 
bunionette surgery and the subsequent complications were not 
related to the fracture of the fifth toe, and there was no 
evidence of any functional impairment with regard to the 
right fifth toe.

During the April 2002 video conference hearing the veteran 
indicated that he could not recall the last time he had 
sought treatment for his service-connected residuals of a 
fracture of the right fifth toe.  He stated that his doctors 
had told him there was nothing they could do for him except 
give him pain medication.  He reported taking aspirin for the 
pain and wearing orthotic shoes.


Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).

Although not shown in service, service connection may still 
be granted for osteoarthritis and organic disease of the 
nervous system (sensorineural hearing loss) when found 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).



Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 
The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  The failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  
Hensley, 5 Vet. App. at 157.


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The CAVC has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When the minimum schedular evaluation requires residuals and 
the schedular does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected residuals of a fracture of 
the digit of the right foot are currently rated as 
noncompensable pursuant to Diagnostic Code 5284 which 
provides the rating criteria for foot injuries. 

Pursuant to Diagnostic Code 5284, a 10 percent rating 
evaluation is appropriate where there is moderate disability.  
A 20 percent evaluation is warranted where there is a 
moderately severe disability, and a 30 percent evaluation is 
warranted where there is severe disability.  It is also noted 
that where there is actual loss of use of the foot, a 40 
percent evaluation is to be assigned.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).




The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidence by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).




Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent evaluation is assigned where there is x-
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent evaluation 
is assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as for degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The CAVC noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Outpatient 
Clinic, Corpus Christi, Texas; VA Medical Center, San 
Antonio, Texas; VA Medical Center, Houston, Texas; Nueces 
County MHMR; Columbia Bellaire Medical Center; Methodist 
Hospital; Columbia Fort Bend Medical Center; Rosewood Medical 
Center; Southside Community Hospital, San Antonio, Texas; 
Audie L. Murphy Memorial Veterans Hospital, San Antonio, 
Texas; and Bellaire Hospital.  The veteran had also indicated 
treatment by SEN, MD; CSD, MD; CC, MD; DD, MD; WE, Ph.D.; and 
CAS, Ph.D..

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

A specific VCAA notice was also sent to the veteran in April 
2001.  This notice advised him to submit additional evidence 
in support of his claim.  It advised him that he could submit 
it himself or sufficiently identify such evidence.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  



He testified at a personal hearing before a hearing officer 
of the RO in June 1998, and presented testimony at a video 
conference over which the undersigned Board Member presided 
in April 2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Bilateral Knee Disorder

As discussed above, a veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in an examination report at the time of 
entrance into service, or clear and unmistakable evidence 
shows that the veteran's disorder preexisted service and was 
not aggravated by it.  See Junstrom v. Brown, 6 Vet. App. 
264, 266 (1994); see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 486 (1991).

As the veteran's service medical records are silent as to a 
history of a bilateral knee disability prior to his entrance 
into service, he is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1132 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a bilateral knee disability either prior to 
or during service.  

The veteran's service medical records are silent as to a 
bilateral knee disability, and the veteran indicated at 
separation that he did not then have, nor did he ever have, a 
bilateral knee disability, to include "trick" or locked 
knee; bone joint or other deformity; arthritis, rheumatism, 
or bursitis; or lameness.

Subsequent to service, in May 1992, the veteran reported 
injuring both knees a year earlier in a motor vehicle 
accident.  He did not assert that he had a knee disability as 
a result of his period of active service.  The impression was 
post-traumatic arthritis of both knees, with resultant low 
back pain with overweight and partialness to the knees.

The November 1993 VA medical consultation report showed that 
the veteran reported increased bilateral knee pain as a 
result of a 1991 motor vehicle accident.

A private medical record dated in May 1998 shows that the 
veteran underwent a partial medial meniscectomy of the left 
knee as a result of a torn medial meniscus of the left knee.  
The admission was said to be related to an accident in March 
1998 while he was employed as a driver for a pizza delivery 
restaurant.

The June 1998 private medical records showed that the veteran 
underwent a partial medial meniscectomy of the right knee as 
a result of a torn medial meniscus of the right knee, related 
to a March 1998 accident while he was employed as a driver 
for a pizza delivery restaurant.

The Board is aware of the June 1992 VA examination report, 
and his June 1998 and April 2002 hearing testimony, wherein 
the veteran asserted injuring his knees in Germany during his 
period of active service in 1985.  However, there he has 
provided no evidence to substantiate such inservice injury.

The Board notes that the veteran has asserted that the 
symptoms associated with his current bilateral knee 
disability first manifested during his period of active 
service.  However, in the absence of supporting evidence, the 
veteran's self-report linking the current disability to 
service is not competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the case at hand, as discussed above, there is no evidence 
that the veteran sustained a bilateral knee injury during 
service, thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a current bilateral knee disability that is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The first evidence of symptoms associated with a bilateral 
knee disability is not of record until 1992, at which time he 
associated his disability with a 1991 post-service injury.  
There was no attribution of such to service.  The Board has 
considered the available VA and private medical records.  
Unfortunately, there is no competent medical evidence of 
record that the veteran currently has a bilateral knee 
disability that is linked with anything of service origin.  
Any statements of such by the veteran are contradicted by the 
evidence of record.  The competent medical evidence of record 
all shows that the veteran's current bilateral knee 
disability was first manifested at least six years after 
separation from service.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows the veteran did not have symptoms associated 
with a bilateral knee disability until several years 
following his separation from service, and there has been no 
link provided by a competent authority relating the current 
disability to a confirmed incidence of service.



Accordingly, the veteran's claim of entitlement to service 
connection for a bilateral knee disability is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral knee 
disability.  See Gilbert, 1 Vet. App. at 53.


Bilateral Hearing Loss

As discussed above, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to a current disability, the Board finds that 
there is no evidence of a current bilateral hearing loss 
disability.  Although the recent VA audiological examination 
of April 2001 showed that the veteran had bilateral hearing 
loss, there is no evidence of a hearing loss disability for 
which service connection may be granted per 38 C.F.R. § 3.385 
(2001).  

There was no evidence of record that the veteran's current 
auditory threshold of either ear in any of the frequencies 
500, 1000, 2000, or 4000 Hertz is 40 decibels or greater; or 
that the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or that the speech 
recognition score is less than 94 percent.  Accordingly, the 
veteran's bilateral  hearing loss does not meet the criteria 
for a hearing loss disability, thus, there is no evidence of 
a current disability.

With respect to in-service incurrence, the veteran contends 
that he was exposed to loud noises and head trauma during his 
period of active service.  The veteran's service medical 
records reveal that he was diagnosed with mild hearing loss; 
however, the audiology studies accomplished during service 
were not reflective of hearing loss in either ear to be 
recognized as a disability for VA compensation purposes.  
38 C.F.R. § 3.385.

To make the hearing loss disability claim successful, the 
veteran would need a medical opinion providing a nexus 
between a current hearing loss disability and service.  The 
remoteness of time from service of the medical opinion would 
not necessarily matter, as long as the medical evidence 
relates a current disability to service.  See 38 C.F.R. § 
3.303(d); Godfrey, supra.  In the absence of such specific 
medical evidence, the Board is not able to conclude, on its 
own, the veteran has a current bilateral hearing loss 
disability that could be related to any incident of service 
origin, including service-related noise exposure or trauma.  
See Colvin, 1 Vet. App. at 177.  

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu, 2 
Vet. App. at 494; Grottveit, 5 Vet. App. at 93.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hearing 
loss.  See Gilbert, 1 Vet. App. at 53.


Increased Evaluation

The veteran's service-connected right foot disability is 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which would be consistent with findings 
of a foot injury.  

The veteran has submitted several treatment reports related 
to his service-connected residuals of a fracture of the fifth 
digit of the right foot.   The June 1992 VA examination 
report showed range of motion was symmetric bilaterally, 
within normal limits and pain free.  There was tenderness to 
palpation, but no edema, redness, or deformity noted.  The 
assessment was history of fracture of the right fifth toe 
with mild to moderately symptomatic residuals. 

The April 2001 VA examination report showed an impression of 
history of fracture of the right fifth toe; and subsequent 
surgery for bunionette resection and middle phalangectomy for 
probable hammer toe with postoperative synesthesias.  The 
examiner opined that the bunionette surgery and the 
subsequent complications were not related to the fracture of 
the fifth toe, and there was no evidence of any functional 
impairment with regard to the right fifth toe.

Pursuant to Diagnostic Code 5284, a 10 percent rating 
evaluation is appropriate where there is moderate disability.  
A 20 percent evaluation is warranted where there is a 
moderately severe disability, and a 30 percent evaluation is 
warranted where there is severe disability.  It is also noted 
that where there is actual loss of use of the foot, a 40 
percent evaluation is to be assigned.  

Taking into consideration the criteria of Diagnostic Code 
5284, the veteran's symptoms which have been described as 
symmetrical range of motion that is within normal limits and 
pain free, and with tenderness to palpation, but without 
edema, redness, or deformity, and without functional 
impairment, more closely approximate a disability that is 
neither moderate, moderately severe or severe, which would be 
indicative of a compensable evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.

The Board notes that rating the veteran's disability under 
5284 provides the most appropriate criteria for rating the 
veteran's residuals of a fracture of the fifth digit of the 
right foot.



The Board notes that in DeLuca, 8 Vet. App. at 205, the CAVC 
held that it was improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Additionally, 38 C.F.R. §§ 4.40, 4.45, 4.59 require 
the Board to consider pain, swelling, weakness, and excess 
fatigability when demonstrating the appropriate evaluation 
for the veteran's disability.   

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows range of motion was 
within normal limits and that there was no functional loss as 
a result of the veteran's fifth toe right foot disability.  
Based on the foregoing evidence, the Board finds that the 
record establishes the veteran's fifth toe right foot 
disability does not cause additional functional impairment 
due to pain on use so as to warrant the assignment of an 
additional disability rating under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Finally, radiographic studies are 
negative for a finding of arthritis.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

Finally, there is no evidence that this disability has 
warranted more than a noncompensable evaluation during any 
period of time since the effective date of service 
connection.  Fenderson, 12 Vet. App. at 119 ("staged ratings" 
to be considered in initial rating cases).  The criteria of 
38 C.F.R. § 4.31 are applicable to the veteran's case.  No 
compensable disablement has been demonstrated by the 
evidentiary record with respect to the right foot injury.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable evaluation for 
residuals of a fracture of the fifth digit of the right foot.  
See Gilbert, supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulations as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation, but did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
residuals of a fracture of the fifth digit of the right foot.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to service connection for a chronic acquired 
bilateral knee disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the fifth digit of the right foot 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

